Citation Nr: 9903688	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  95-38 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right knee disorder.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision of the 
Seattle, Washington Department of Veterans Affairs (VA) 
Regional Office (RO).

In pertinent part, an April 1968 rating decision granted 
service connection for a right thigh disability and denied 
service connection for a right knee disorder.  However, the 
claim that that rating decision adjudicated did not mention a 
right knee disorder as such; the only lower extremity 
disability claimed was a "leg injury."  Additionally, it 
does not appear that the veteran was notified that the April 
1968 rating decision denied service connection for a right 
knee disability.  See 38 C.F.R. § 19.109 (1968); see also 
38 C.F.R. § 19.25 (1998).  Therefore, the April 1968 rating 
decision is not final, and the issue is as stated on the 
title page.

It is noted that at a December 1995 hearing held at the RO 
before a hearing officer, the issue of entitlement to service 
connection for the right knee disorder as secondary to the 
veteran's service-connected muscle hernia in the right thigh 
was raised.  December 1995 Hearing Transcript at 6.  That 
matter is referred to the RO for consideration.  


REMAND

Service medical records reveal that on entrance examination 
the lower extremities were normal.  The veteran reported that 
he had had a "trick" or locked knee, and it was noted that 
the right knee did sprain easily.  In April 1965, it was 
noted that the veteran had had a knee problem for years, 
which existed prior to active service.  A knee was examined, 
but the examiner did not identify which knee it was.  In 
January 1967, the veteran was run over by a forklift.  He was 
noted to have injured the lumbar spine and right thigh and he 
also complained of right knee pain.  No trauma to the knee 
was objectively noted and a right knee injury was not 
diagnosed.  On separation examination, it specifically was 
noted that there were no abnormalities of either knee.  In 
regard to history, it was noted that the veteran had a trick 
right knee due to an old sports injury that existed prior to 
active service and being run over by a forklift, but that the 
knee was now asymptomatic and there were no complications or 
sequelae.  

In March 1968, the veteran underwent a VA examination.  The 
veteran reported that his right knee collapsed one and half 
months after active service.  A recurrent dislocation of the 
medial meniscus of the right knee was diagnosed.

In December 1994, it was noted that the veteran had early 
degenerative joint disease in the right knee.  When the 
veteran underwent a VA examination in January 1995, the 
impression was probable degenerative arthritis of the right 
knee secondary to a previous injury.  At the time of the 
examination, the veteran reported that he was run over by a 
forklift during service and that orthopedists at a VA medical 
center said that he had degenerative arthritis that was 
probably secondary to that injury.  The claims folder does 
not appear to contain the purported orthopedists' opinion.  

In light of the above, this case is REMANDED to the RO for 
the following:

1.  The veteran should be asked to submit 
or identify any medical opinion from VA 
orthopedists to the effect that the 
veteran's right knee disorder is the 
result of the forklift accident during 
service.  The veteran also should be 
asked to identify all treatment he has 
received for his right knee disorder, to 
include the names and addresses of all 
physicians and facilities that have 
treated him both before and after active 
service.  After obtaining appropriate 
authorization, the RO should attempt to 
obtain the medical opinion and/or records 
identified by the veteran that are not 
already in the claims file, specifically 
to include any records from the Seattle, 
Washington VA Medical Center subsequent 
to those on file.  Additionally, the 
veteran should be asked to submit or 
identify any medical evidence, such as an 
opinion of a medical doctor, indicating 
that any current right knee disorder is 
related to active service.
2.  Thereafter the case should be 
reviewed de novo, in light of any 
additional evidence obtained.  If the 
claim is found to be well grounded, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of his right knee 
disorder.  The veteran's claims folder 
and a separate copy of this remand must 
be made available to the examiner, the 
receipt of which should be acknowledged 
in the examination report.  Any indicated 
diagnostic tests, including x-rays, 
should be accomplished, with narrative 
interpretations prepared for inclusion in 
the claims file.  The veteran's history 
should be obtained.  After examining the 
veteran and reviewing the claims folder, 
specifically to include the service 
medical records and service separation 
examination report, the examiner should 
provide an opinion as to the following:  
(1) What is the correct diagnosis of any 
right knee disability shown to have been 
present during service; (2) Was any right 
knee disability present during service of 
service origin or did it unequivocally 
exist prior to service; (3) If a right 
knee disability unequivocally existed 
prior to service does the evidence show 
that it permanently increased in severity 
during service or as a result of the in-
service forklift accident; (4) What right 
knee disorders are currently shown and is 
any current right knee disorder the same 
disorder as was shown in service or is 
any current right knee disorder shown to 
be otherwise related to service.  If 
necessary, the examiner may express any 
relationship between any right knee 
disorder and active service in terms of 
likelihood (i.e., more likely, less 
likely, or equally likely as not).  It is 
essential that the rationale for all 
conclusions be provided and the evidence 
relied on be identified.

3.  The RO should then review the 
examination report.  If it is not 
responsive to the Board's instructions, 
it should be returned to the examiner as 
inadequate.

4.  After the development requested has 
been completed to the extent applicable 
and possible, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be furnished a supplemental statement of 
the case containing all applicable laws 
and regulations not previously included 
and given the opportunity to respond 
thereto.  No action is required of the 
appellant until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


